UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6225


GAYLON RICHARD COX,

                Petitioner - Appellant,

          v.

J. ANDREWS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-hc-02191-D)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gaylon Richard Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gaylon Richard Cox, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.          We have reviewed the record

and find no reversible error.           Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.           Cox v. Andrews, No. 5:12-hc-

02191-D   (E.D.N.C.   Jan.   29,   2013).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    2